Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145070                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                  SC: 145070
                                                                     COA: 308294
                                                                     Saginaw CC: 09-033154-FH;
  STEVEN TWIETMEYER,                                                 10-034471-FH; 09-033024-FC
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 14, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
         p0917                                                                 Clerk